                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORONE REID, et al.                 :          CIVIL ACTION
                                    :
           v.                       :
                                    :
TEMPLE UNIVERSITY HOSPITAL          :
INC., et al.                        :          NO. 17-2197

                               MEMORANDUM

Bartle, J.                                           May 22, 2019

           Plaintiffs Corone Reid and Donny Odey (“Odey”) have

sued defendants for race and national origin discrimination in

terminating their employment.     Before the court is the motion of

defendants for discovery sanctions.

           On January 9, 2018, defendants served on Odey’s

counsel written requests seeking, among other things, any

documents related to Odey’s claim for damages and documents

related to medical treatment he has received. 1     During his

deposition in December 2018, Odey revealed for the first time

that he suffered from an enlarged prostate which had required

surgery.   Odey further testified that this condition was caused

by stress related to his termination.       That same day, counsel

for defendants requested the production of Odey’s medical

records relevant to this condition pursuant to the earlier

discovery requests.     Despite repeated additional requests from



1. This case was placed in civil suspense from April 18, 2018
through September 27, 2018.
defendants, Odey’s counsel did not produce the medical records

nor did he furnish to defendants Odey’s signed authorization to

allow defendants to secure the records directly from Odey’s

medical providers.

            On April 15, 2019, defendants moved to compel these

medical records.    The next day, this court held a telephone

conference with counsel to resolve a number of pending discovery

disputes, including the motion to compel.    During the

conference, counsel for Odey represented to the court that he

would produce the records within ten days.    He did not dispute

that the records were relevant and discoverable.    Thereafter,

the court granted defendants’ motion to compel and ordered that

the medical records be produced by April 26, 2019.    See

Doc. # 60.    The court also extended the deadline for fact

discovery, for the third time, on this occasion to May 15, 2019.

            In disregard of this court’s order, Odey’s counsel

failed to produce the records or to provide to defendants a

valid authorization by the court-imposed deadline of April 26.

On May 16, 2019, defendants filed the instant motion for

sanctions.    Finally, on May 20, Odey’s counsel forwarded a valid

authorization.    This was five days after the May 15, 2019

discovery deadline, which as noted above had previously been

extended.



                                 -2-
          Rule 37(b)(2)(A) of the Federal Rules of Civil

Procedure states that sanctions may be imposed on a party who

fails to obey a court order regarding discovery.    These

sanctions may include prohibiting the disobedient party from

supporting certain claims or introducing certain matters into

evidence at the trial.   Rule 37(b)(2)(C) also provides that the

court must order the disobedient party or the attorney advising

that party to pay the reasonable expenses, including attorneys’

fees, caused by the failure to comply with the court-ordered

discovery unless the failure was substantially justified or

other circumstances make an award of expenses unjust.

          Here, Odey’s counsel disregarded the court-ordered

deadline to produce the medical records at issue.    Counsel did

not seek an extension of the deadline and has not advised the

court of any reasons why he did not or was unable to comply.

Instead, he waited until after defendants had filed the instant

motion and the deadline for fact discovery had passed to provide

a valid authorization.   There is nothing in the record to show

that his disregard of this court’s order was substantially

justified, and there are no circumstances called to our

attention which would render unjust an award of reasonable

expenses and attorneys’ fees.

          Accordingly, the motion of defendants for sanctions is

being granted.   Odey will be precluded from asserting any claim

                                -3-
of damages at trial related to his prostate condition and

related surgery.   Counsel for Odey will be ordered to pay to

defendants’ counsel $500 for their reasonable expenses and

attorneys’ fees incurred in preparing the motion for sanctions.




                                -4-
